DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Claims
This office action is in response to “Claims filed on 8/9/2022”. Applicant's
amendments of claim 1, 7; cancellation of claims 2, 5, 8 and 11, 13-15 with the same reply have been entered by the Examiner. Upon entry of the amendments, claims 1, 3, 4, 6, 7, 9-10,12 are pending wherein claims 1 and 7 are independent.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/11/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note applicable to all claims being rejected in this Office action: Examiner notes that the limitations "overlap", "layer", "portion" “corresponding” “region” are being interpreted broadly in accordance with MPEP. Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. The claim presently disclose a structural limitation (i.e. overlap, layer, portion, contact) that is taught by prior art of record, therefore, the limitation is considered met by the prior art of record. Additionally, Merriam Webster dictionary defines the above limitations as “to occupy the same area in part”, “one thickness lying over or under another”, “an often limited part of a whole” “related” “an area having no definite boundaries” respectively. Further note the limitation “contact” is being interpreted to include "direct contact" (no intermediate materials, elements or space disposed there between) and "indirect contact" (intermediate materials, elements or space disposed there between).


Claims 1, 3, 4, 6, 7, 9, 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al (US 2017/0287992 A1 hereinafter Kwak) in view of Jeon et al (US 2010/0052519 A1 hereinafter Jeon).
Regarding Claim 1, Kwak discloses in Figs 9B, 15:  A display panel, comprising a photosensitive region for disposing a photo sensor of a camera, wherein the display panel (709) comprises: 
an array substrate (722); and
 a plurality of anodes (pixel electrodes of transistors in Fig 15) disposed on the array substrate; 
a pixel definition layer disposed on the array substrate and the anodes (See Fig 15) disposed above the photosensitive region (800); and (“region” broadly interpreted per MPEP 2111 as an area with no definite boundaries)
a polarizing film (725) disposed at one side of the pixel definition layer away from the array substrate (722), the polarizing film comprising a hollow region (See Fig 9) disposed above the protrusion structure and the photosensitive region (see mark-up below), wherein the hollow region is a hole defined in the polarizing film and extending through a whole thickness of the polarizing film, and the pixel definition layer (See Fig 15) is disposed between the hollow region and the photosensitive region;  
wherein the photosensitive region (region comprising 800) is disposed on one side of the array substrate away from the anodes, and the anode which is disposed above the photosensitive region comprises a patterned structure (pixel electrode of the transistors is formed by pattering a conductive layer and hence is a patterned structure) [0148, 0150, 0184-0186, 0194].

    PNG
    media_image1.png
    420
    768
    media_image1.png
    Greyscale

Kwak does not disclose: and a protrusion structure is arranged on a surface the pixel definition layer disposed above the photosensitive region.
However, Jeon in a similar device teaches in Fig 3: and a protrusion structure (195) is arranged on a surface the pixel definition layer (190) [0046].
References Kwak and Jeon are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Kwak with the specified features of Jeon because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Kwak and Jeon so that a protrusion structure is arranged on a surface the pixel definition layer as taught by Kim in Kwak’s device since, this provides improved visibility because corner-cube pattern  reflects incident light from the external environment to a pixel defining layer back toward a direction substantially parallel to an incident direction [0088].

Regarding Claim 3, Kwak and Jeon disclose:  The display panel according to claim 1, Kwak discloses in Figs 4-15: wherein the patterned structure comprises a fan-blade shaped structure. Examiner notes that the pixel electrode of the transistors is formed by pattering a conductive layer and hence is a patterned structure. It is further noted that even though the shape of the patterned structure is not specifically disclosed by Kwak, It would have been an obvious matter of design choice since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04.

Regarding Claim 4 (10), Kwak and Jeon disclose:  The display panel according to claim 1 (7).
Kwak does not disclose: wherein the protrusion structure comprises at least one sphere-shaped protrusion. 
However, Jeon in a similar device teaches in Fig 3: wherein the protrusion structure comprises a triangular pyramid shape [0066]. It would have been an obvious matter of design choice to have a protrusion structure with a spherical protrusion, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04.
References Kwak and Jeon are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Kwak with the specified features of Jeon because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Kwak and Jeon so that the protrusion structure comprises a triangular pyramid shape as taught by Jeon in Kwak’s device since, this provides improved visibility because corner-cube pattern  reflects incident light from the external environment to a pixel defining layer back toward a direction substantially parallel to an incident direction [0088].

Regarding Claim 6, Kwak and Jeon disclose:  The display panel according to claim 5, Kwak discloses in Figs 4-15:   wherein the display panel further comprises an organic functional layer (729) and an encapsulation layer (728), the organic functional layer is disposed on the pixel definition layer and the anodes (TFT layer 708), the encapsulation layer is disposed on the organic functional layer, and the polarizing film (725) is disposed on the encapsulation layer (728) (Fig 6A, 6B,9A, 10A). 

Regarding Claim 7, Kwak discloses in Figs 9B, 15:  An intelligent terminal, comprising:  a camera (800) and a display panel (720), wherein the display panel comprises a photosensitive region (800), a photosensor [0154] of the camera is disposed in the photosensitive region, and the display panel comprises: an array substrate (722); and a plurality of anodes (pixel electrodes of transistors) disposed on the array substrate; 
a pixel definition layer disposed on the array substrate and the anodes (See Fig 15) corresponding (broadly interpreted per MPEP 2111 as related since both belong to the same display device and are thus related) to the photosensitive region; and
a polarizing film (725) disposed at one side of the pixel definition layer (See mark-up for claim 2) away from the array substrate (722), and the polarizing film (725) comprises a hollow region disposed above the photosensitive region (See Fig 9B); 
wherein the photosensitive region is disposed on one side of the array substrate away from the anodes (See Fig 15), and the anode which is disposed corresponding to the photosensitive region comprises a patterned structure (pixel electrode of the transistors is formed by pattering a conductive layer and hence is a conductive structure) [0148, 0150, 0184-0186, 0194].
Kwak does not disclose: and a protrusion structure is arranged on a surface the pixel definition layer corresponding to the photosensitive region.
However, Jeon in a similar device teaches in Fig 3: and a protrusion structure (195) is arranged on a surface the pixel definition layer (190) [0046].
References Kwak and Jeon are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Kwak with the specified features of Jeon because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Kwak and Jeon so that a protrusion structure is arranged on a surface the pixel definition layer as taught by Kim in Kwak’s device since, this provides improved visibility because corner-cube pattern  reflects incident light from the external environment to a pixel defining layer back toward a direction substantially parallel to an incident direction [0088].

Regarding Claim 9, Kwak and Jeon disclose:  The intelligent terminal according to claim 7, Kwak discloses in Figs 4-15:  wherein the patterned structure comprises a fan-blade shaped structure. Examiner notes that the pixel electrode of the transistors is formed by pattering a conductive layer and hence is a patterned structure. It is further noted that even though the shape of the patterned structure is not specifically disclosed by Kwak, It would have been an obvious matter of design choice to , since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04.

Regarding Claim 12, Kwak and Jeon disclose:  The display panel according to claim 7, Kwak discloses in Figs 4-15:    wherein the display panel further comprises: an organic functional layer (729) and an encapsulation layer (728), the organic functional layer is disposed on the pixel definition layer and the anodes (TFT panel 724), the  encapsulation layer (728) is disposed on the organic functional layer (729), and the polarizing film is disposed on the encapsulation layer (Fig 6A, 6B,9A, 10A). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regards to Claims 1 and 7, Applicant argues in page 7 para 2, page 8 para 1 and 2 that Kwak and Kim do not teach the limitations “a surface of the pixel definition layer is provided with a protrusion structure disposed above the photosensitive region”, and 	“the polarizing film 5 comprising a hollow region 8 disposed above the protrusion structure and the photosensitive region 3”.
 In response, the Office respectfully disagrees and notes that as shown in the claim rejections and mark-up of Fig 9B of Kwak, specifically the note stating the broadest reasonable interpretation of several limitations in the claims, the limitation “region” is being interpreted broadly per MPEP 2111 and 2111.01 to mean” an area with undefined boundaries”. 
Examiner notes that Kwak discloses that the hollow region 800 of Kwak is disposed above the display panel 709 in Fig 9B. Also shown in Fig 15 is that the pixel definition layer is a part of the display panel. Since Kwak does not disclose the protrusions on the pixel definition layer, Jeon is being brought into teach this limitation. Thus, the combined device of Kwak and Jeon would comprise a hollow region disposed above the protrusion structure and the photosensitive region AND the protrusion structures on the pixel definition layer are disposed above the photosensitive region. Additionally, Examiner notes that there are no other structural details of these limitations claimed. The claim does not state that only the pixel definition region that overlaps with the photo sensitive region in a top view has protrusions. As shown in the rejection above, the limitation “region” is broad and is being interpreted to mean “an area with no definite boundaries”. Hence, one of ordinary skilled in the art would find it obvious that the combination of Kwak (teaches the pixel definition layer in Fig 15) and Jeon (teaches the protrusion structure 195 on a pixel definition layer 190 in Fig 3 formed to improve visibility of the organic light emitting device discloses the claimed “protrusions on the pixel definition layer corresponding to the photosensitive region in the amended claims 1 and 7.
Furthermore, in response to applicant's argument that the prior art references are not functional equivalents of each other, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Therefore, for reasons cited above, the Examiner maintains that Kwak in view of Jeon renders obvious the claimed invention of claims 1 and 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NISHATH YASMEEN/Primary Examiner, Art Unit 2811